     Case 3:17-cv-00548-MMD-CLB Document 40 Filed 09/17/20 Page 1 of 1



1

2

3                            UNITED STATES DISTRICT COURT
4                                   DISTRICT OF NEVADA
5                                                ***

6     TITO BARRON-AGUILAR,                             Case No. 3:17-cv-00548-MMD-CLB
7                                  Petitioner,                    ORDER
            v.
8
      HAROLD WICKHAM, et al.,
9
                                Respondents.
10

11

12         Good cause appearing, Respondents’ Motion for Enlargement of Time (ECF

13   No. 39) is granted. Respondents have until October 19, 2020, to answer or otherwise

14   respond to Petitioner Tito Barron-Aguilar’s Second Amended Petition for Writ of Habeas

15   Corpus (ECF No. 38).

16         DATED THIS 17th Day of September 2020.

17

18

19                                          MIRANDA M. DU
                                            CHIEF UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25

26
27

28
